Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The Amendment filed on 2/8/2021 has been entered.  Claims 13-18 and 25-38 remain pending in the application. The Examiner has acknowledged that claims 13, 17, 18, 25, 28, 29, 31-34, 37, and 38 are amended. Claims 1-12 and 19-24 were previously cancelled. Applicant amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 11/6/2020. 

Response to Arguments
Applicant’s arguments filed 2/8/2021 with respect to the rejections of claims 13-18 and 25-38 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wagner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13, 15-17, 25-28, 30-33 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Saunders et al. (US 20040111644 A1, hereinafter Saunders) in view of Wagner et al. (US 9,866,382 B2, hereinafter Wagner).
Regarding claims 13, 25 and 33, Saunders discloses from a first interface (web browser application) to a service 80 (Saunders, para. [0023], lines 4-7), 
receiving a request to utilize user data stored on the electronic device relating to user interaction with the service 80 through a second interface 60 to the service 80 (para. [0041], lines 1-10); 
determining whether the first (web browser application) and second interfaces 60 to the service 80 are verified to share the user data relating to the service 80 (Fig. 5A-C; para. [0046], lines 7-13); and 
responsive to determining that the first (web browser application) and second interfaces 60 are verified to share the user data, allowing the first interface (web browser application) to access and utilize the stored user data (paras. [0050], lines 12-14, running applications that are approved authorized to share sign-in or login…; [0051], lines 1-5, detects whether any of the ready signed-in or logged-in state applications have received a request to access a secured feature. …retrieval operation 519 retrieves the shared credential from shared memory 216...).

Although Saunders discloses determining whether the first (web browser application) and second interfaces to the service are verified to share the user data relating to the service (Fig. 5A-C; para. [0046], lines 7-13); and responsive to determining that the first and second interfaces are verified to share the user data, allowing the first to access and utilize the stored user data (paras. [0050], lines 12-14; [0051], lines 1-5). Saunders fails to teach based at least in part on whether the first interface comprises a first identifier corresponding to the second interface, and otherwise preventing the first interface from accessing and utilizing the stored user data.
Wagner, in the same or similar field of endeavor, teaches based at least in part on whether the first interface comprises a first identifier corresponding to the second interface (col. 5, lines 66-67 and col. 6, lines 1-6, application identifier (e.g., bundle ID) associated with the first application may be used by the second application to validate/verify an identity of the first application. For example, the application identifier included in the body of the URL may be compared to an application identifier provided by the operating system in conjunction with the URL); and otherwise preventing the first interface from accessing and utilizing the stored user data (col. 4, lines 37-46; col. 6, lines 24-31, in the case in which the first mobile application provided a signature of first mobile application identifier (e.g., bundle ID), the second mobile application may verify that the signature is a valid signature of the first mobile application identifier ( e.g., bundle ID) by, for example, decrypting the signature using the second mobile application public key. If the signature is not valid, the request may be discarded…).


Regarding claims 15, 26 and 35, Saunders-Wagner discloses, wherein the set of instructions for determining whether the first (web browser application) and second interfaces 60 are verified to share the user data comprises a set of instructions for querying a database for a 3-tuple of the first interface (web browser application), the second interface 60, and a type of data requested (Saunders, para. [0024], lines 1-12, authentication of client computer, user name and password).

Regarding claims 16, 27 and 36, Saunders-Wagner discloses, wherein the request is received through an API exposed to the first interface (web browser application) (Saunders, para. [0024], lines 1-7).

Regarding claims 17, 28 and 37, Saunders-Wagner discloses, wherein the first interface (web browser application) is an application specific to the service and the second interface 60 is 80 accessed through a web browser (Saunders, para. [0041], interface of running secured application).

Regarding claim 30, Saunders-Wagner discloses the device of claim 25, wherein the at least one processor is further configured to allow the first interface (web browser application) to locally access, on the device, the user data stored on the device exclusively when the first (web browser application) and second interfaces 60 are verified to share the user data (Saunders, paras. [0041], lines 1-10; [0051], lines 5-14).

Regarding claims 32, 31 and 38, Saunders-Wagner discloses, wherein the user data stored on the electronic device comprise a login credential for the service (Saunders, para. [0024], lines 1-12).


Claims 14, 18, 29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Saunders-Wagner in view of Howard et al. (US 9922354 B2, hereinafter Howard).
Regarding claim 14, Saunders-Wagner discloses the machine readable medium of claim 13, wherein the program of the electronic device as part of an operating system of the electronic device (Saunders, 230, Fig. 2).
Although Saunders-Wagner discloses the program performing the invention on the electronic device as part of an operating system of the electronic device without prompting action on the part of the user in a shared sign-in application program (Saunders, 230, Fig. 2), but fails to explicitly teach the program is a daemon that operates in a background.
Howard in the same or similar field of endeavor, teaches a daemon that operates in a background (col. 3, lines 52-62). 
Therefore, considering Saunders and Howard’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of application to incorporate Howard’s teachings as described in Saunders to provide a daemon, a process that runs continually in the background, to control data from applications and performing functions with little or no input from the user, thus, automatically managing system resources.

Regarding claims 18, 29 and 34, Saunders-Wagner-Howard discloses, wherein the first (web browser application) and second interfaces 60 are first and second web pages of the service accessed through a web browser, wherein the first and second web pages are accessed at different web domains (Saunders, paras. [0024], lines 1-12 and [0041]) (Howard, col. 3, lines 18-23).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





4/28/2021
/THORNE E WAUGH/Examiner, Art Unit 2457                                                                                                                                                                                                       
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457